UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6936


OSBALDO LEMUS BERRIOS,

                    Plaintiff - Appellant,

             v.

RENE SANDLER; SANDLER & MERCER, P.C.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:20-cv-03192-TDC)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Osbaldo Lemus Berrios, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Osbaldo Lemus Berrios appeals the district court’s order dismissing Berrios’ civil

complaint under 28 U.S.C. § 1915(e)(2). We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order. See Berrios v. Sandler,

No. 8:20-cv-03192-TDC (D. Md. May 12, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2